Citation Nr: 1714847	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee post-traumatic arthritis, residuals of patellectomy.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee post-traumatic arthritis.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee instability.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1964 to October 1966. 

This appeal derived from a claim for an increased disability rating for the service-connected left knee disability and a downstream element (initial rating) of a claim for service connection for a right knee disability that was received in March 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for right knee post-traumatic arthritis, and assigned an initial 10 percent disability rating effective March 14, 2008 (the day the service connection claim was received by VA), and denied an increased disability rating in excess of 10 percent for the service-connected left knee post-traumatic arthritis, residuals of patellectomy.  The Veteran entered a notice of disagreement with the initial disability rating assigned for the right knee disability and the denial of an increased disability rating for the left knee disability.  

In August 2015, the Board, in pertinent part, remanded the issues on appeal for additional development.  In March 2016, the Board granted separate 10 percent disability ratings for right and left knee instability -implemented by a March 2016 rating decision - and remanded the issues of disability ratings in excess of 10 percent for right and left knee instability and post-traumatic arthritis for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA Examination 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See July 2008, September 2009, November 2015, May 2016, and September 2016 VA examination reports.  While the most recent VA examination reports include a question about weight-bearing, the question only asks about pain, not range of motion and does not indicate ranges of motion on both active and passive testing.     

Supplemental Statement of the Case

In March 2016, the Board, in pertinent part, remanded the issues of initial disability ratings in excess of 10 percent for right and left instability to afford the Veteran an additional VA examination.  Following completion of these remand instructions, the AOJ was directed to readjudicate the appeal and, if the issues remained denied, to issue the Veteran and representative a supplemental statement of the case and allow appropriate time for response.  

Review of the claims folder reflects that additional VA examinations were conducted in May and September 2016, but that the AOJ did not readjudicate the issues of higher initial ratings for left and right knee instability or issue a supplemental statement of the case with respect to these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  These issues must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the right and left knee disabilities.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With respect to each disability, is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

2.  Then readjudicate all issues on appeal in light of all pertinent evidence, including the issues of initial disability ratings in excess of 10 percent for left and right knee instability.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




